IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN THE INTEREST OF: J.A.              : No. 233 MAL 2015
                                      :
                                      :
PETITION OF: J.A.                     : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court


                                   ORDER


PER CURIAM

      AND NOW, this 1st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.